NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LEARNING CURVE BRANDS, INC.,
Plain,tiff-Appellant, ~
V.
MUNCI~IKIN, INC.,
Defen,dan,t-Appellee.
2011-1036 ..
Appea1 from the United States District Court for the
Western District of WisconSin in case no. 09»CV-0416,
Senior Judge Barbara B. Crabb.
ON MOTION
ORDER
Learning Curve Brands, Inc. moves without opposi-
tion for a 14-day extension of time, until September 29,
2011, to file its opening brief
Upon consideration thereof
I'r ls ORnERED THAT:

LEARN1NG CURvE v. MUNcHK1N 2
The motion is granted
FOR THE COURT
 114  /s/ J an Horba1__\;
Date J an Horba1y
C1erk _
ocr R. Trev0r Carter, Esq.
Josephine K. Benkers, Esq. \
521 u.s. c0ua1'*:i)'F§\i>’PEALs ron
ms FE0ERAL cannon
SEP 1 4 2011
JAN |'l0RBALY
CLERK